       Case 1:19-cv-00896-ACA Document 12 Filed 08/19/19 Page 1 of 15                      FILED
                                                                                  2019 Aug-19 PM 12:24
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION


MARY ANN PARKER,                          )
individually,                             )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No.: 1:19-cv-00896-ACA
                                          )
WILLIAMSON OIL CO, INC.,                  )
LIMBOJ, LLC; and GAYNELLE                 )
PITTS,                                    )
                                          )
     Defendants.                          )
______________________________

                      FIRST AMMENDED COMPLAINT

       COMES NOW Plaintiff, MARY ANN PARKER, by and through her counsel

as undersigned, and asserts that pursuant to Federal Rule of Civil Procedure

15(a)(1)(b) files this her First Amended Complaint. Plaintiff states that in her

original Complaint, Plaintiff previously named WILLIAMSON OIL CO, INC., as

the owner and operator of the premises at issue in this lawsuit. Subsequent to service

of Plaintiff’s original Summons and Complaint upon WILLIAMSON OIL CO,

INC., updated information was obtained and verified by counsel for Plaintiff which

demonstrate that GAYNELLE PITTS, is the true owner and lessor of the subject

premises, WILLIAMSON OIL CO, INC is the lessee and sub-lessor of the subject
        Case 1:19-cv-00896-ACA Document 12 Filed 08/19/19 Page 2 of 15



premises and that LIMBOJ, LLC is the current sub-lessee and operator of the subject

premises, and as such are the proper party defendants in this case.

        It is based on the forgoing that Plaintiff now hereby files this amendment to

her original Complaint and adds as additional proper party defendants and sues

GAYNELLE PITTS, an individual, and LIMBOJ, LLC., a Domestic Limited

Liability Corporation, for injunctive relief, attorney’s fees, litigation expenses, and

costs pursuant to the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12103,

12181-12205a (hereinafter “ADA”), and its implementing regulations and alleges as

follows:

                             JURISDICTION AND VENUE

       1.     This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction under 28 U.S.C. §

1331 and 28 U.S.C. § 1343.

       2.     Venue is properly located in the Northern District of Alabama pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendants’ property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.




                                       Page 2 of 15
        Case 1:19-cv-00896-ACA Document 12 Filed 08/19/19 Page 3 of 15




                                      PARTIES

      3.     Plaintiff, MARY ANN PARKER (“hereinafter “Parker” or Plaintiff”)

is an Alabama resident individual. Plaintiff is sui juris and qualifies as an individual

with disabilities as defined by the ADA. Since 2008, Parker has suffered from

degenerative mobility impairments associated with complications stemming from

hip replacement surgery. Parker also suffers from poor circulation and numbness in

her lower extremities which further complicates her severe mobility impairments.

Parker requires a wheelchair or wheeled walker for mobility as her condition

absolutely inhibits the major life activity of walking without mechanical assistance

and substantially limits her in the exercise of normal bodily functions and as such is

a qualified disability under the ADA.

      4.     Defendant, WILLIAMSON OIL CO, INC. (hereinafter referred to as

“Williamson Oil” or “Defendants” as a collective), is a domestic corporation

registered to do business and, in fact, is conducting business in the State of Alabama.

WILLIAMSON OIL, is the lessee and sub-lessor of the real property and

improvements that are the subject of this action, specifically: Victory Food, 5564

located at 1513 Greenbrier Dear Road, Anniston, Alabama (hereinafter referred to

as “premises”, “subject premises”, “subject facility”, “subject property”, “subject

location”, “Defendants’ premises” and/or “Defendants’ property”)




                                      Page 3 of 15
        Case 1:19-cv-00896-ACA Document 12 Filed 08/19/19 Page 4 of 15



      5.     Defendant, LIMBOJ, LLC. (hereinafter referred to as “Limboj” or

“Defendants” as a collective), is a domestic limited liability company registered to

do business and, in fact, is conducting business in the State of Alabama. Limboj, is

the sub-lessee and operator of the real property and improvements that are the subject

of this action, specifically: Victory Food, 5564 located at 1513 Greenbrier Dear

Road, Anniston, Alabama (hereinafter referred to as “premises”, “subject premises”,

“subject facility”, “subject property”, “subject location”, “Defendants’ premises”

and/or “Defendants’ property”).

      6.     Defendant, GAYNELLE PITTS (hereinafter referred to as “Pitts” or

“Defendants” as a collective), is an individual and is the owner and lessor of the real

property and improvements that are the subject of this action, specifically: Victory

Food, 5564 located at 1513 Greenbrier Dear Road, Anniston, Alabama (hereinafter

referred to as “premises”, “subject premises”, “subject facility”, “subject property”,

“subject location”, “Defendants’ premises” and/or “Defendants’ property”)

               COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      7.     On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. For enforcement purposes, the effective date of Title III of the ADA

was January 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. § 36.508(A).
                                      Page 4 of 15
       Case 1:19-cv-00896-ACA Document 12 Filed 08/19/19 Page 5 of 15



      8.      To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendants.

      9.      Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) is readily achievable

by the Defendants due to the low costs of removing its existing architectural barriers

and the financial assistance made available to Defendants by the government

pursuant to Section 44 and/or Section 190 of the IRS Code.

      10.     Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. §36.104, the subject

facility owned and leased by PITTS and ultimately leased to and operated by

LIMBOJ is a place of public accommodation in that PITTS owns and LIMBOJ

presently operates the real property and fixtures of a gas station that provides fuel

and various retail services to the public. Pursuant to 42 U.S.C. § 12182(a), the

Defendants are liable for any ADA violations on the subject premises because they

owns or controls the subject premises and while regulations promulgated by the

Department of Justice state that a landlord may contractually allocate to a tenant the

responsibility to comply with the ADA, however if such allocation is made it is

effective only as between the landlord and tenant and has no effect on the rights of

third parties such as the Plaintiff in this case. As the owner, lessor, sub-lessor or


                                     Page 5 of 15
        Case 1:19-cv-00896-ACA Document 12 Filed 08/19/19 Page 6 of 15



lessee of the real property and fixtures of the subject premises the Defendants are

independently liable for the barriers to equal access as alleged herein. 28 C.F.R. §

36.201(b).

       11.      Prior to instituting this action, and on numerous occasions per month

over the last year and before, Parker visited and attempted to patronize Defendants’

premises at issue in this matter, and was denied full, safe and equal access to the

subject property and the benefits of services, programs, and/or activities of the

subject premises and its facilities, and has otherwise been discriminated against, has

suffered an injury in fact, and been damaged by Defendants due to their lack of

compliance with the ADA. Plaintiff has personal knowledge that the subject location

is presently in violation of the ADA and is discriminating against individuals with

disabilities.

       12.      Due to the violations of the ADA at Defendants’ premises Plaintiff does

not have safe and equal access to the subject facilities from an accessible parking

facility and as such does not have safe and equal access to the goods, services, and

restrooms available to Defendants’ able-bodied patrons at this location. Plaintiff has

suffered, and continues to suffer, frustration and humiliation as a result of the

discriminatory conditions present at the subject premises.

       13.      Plaintiff has a bona fide desire and intent to patronize i.e., avail herself

of the goods and services of, Defendants’ subject premises once the barriers to equal


                                         Page 6 of 15
        Case 1:19-cv-00896-ACA Document 12 Filed 08/19/19 Page 7 of 15



access that amount to violations of the ADA are removed; however, Plaintiff is

deterred from doing so as a result of the barriers to access which currently persist at

said premises. The existence of these barriers creates a 100 percent likelihood that

Plaintiff will suffer the same injury as alleged each time she returns in the future.

      14.    Plaintiff is also a tester for the purpose of asserting her civil rights by

monitoring, ensuring, and determining whether places of public accommodation,

such as Defendant, are in compliance with the ADA so that individuals with

disabilities, including herself, and those using wheelchairs similarly situated, will

have full and equal enjoyment of the property without fear of discrimination and the

accompanying humiliation associated with discrimination.

      15.    Plaintiff resides in Ashland, Alabama, a rural area less than 40 miles

south of Calhoun County, Alabama where the subject facility is located and regularly

travels to the Anniston area to shop, dine, and visit with family, and has a real,

continuing, and immediate threat of future discrimination as a result of Defendants’

violation of, and non-compliance with, the ADA because she intends to continue to

visit, i.e. attempt to patronize, the subject location each time she travels by the

subject facility which occurs numerous times each month. Accordingly, Plaintiff

intends to attempt to patronize, i.e., visit, Defendants’ subject location numerous

times next month, and on a regular basis each month following. Plaintiff will do this




                                      Page 7 of 15
        Case 1:19-cv-00896-ACA Document 12 Filed 08/19/19 Page 8 of 15



until the barriers are remediated and she is able to patronize the subject location with

access equal to that of Defendants’ able-bodied customers.

       16.   Defendants have discriminated and continues to discriminate against

the Plaintiff, and others who are similarly situated, by denying access to, and full,

safe and equal enjoyment of the goods, services, facilities, privileges, advantages,

and/or accommodations at the subject facility in derogation of 42 U.S.C. § 12101 et

seq.

       17.   Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

       18.   Defendants are in violation of 42 U.S.C. § 12181 et seq., and 28 C.F.R.

§ 36.302 et seq., and are discriminating against the Plaintiff as a result of inter alia,

the following specific violations that Plaintiff personally encountered and/or

observed:

                                      PARKING

       a.    The Plaintiff could not safely utilize the parking facility as
             the accessible parking space had no visible upright signage
             in violation of Section 4.6 of the ADAAG and Sections
             302 and 502 of the 2010 ADA Standards, whose resolution
             is readily achievable.

       b.    The Plaintiff could not safely utilize the parking facility
             because the designated accessible parking space was not
             level in violation of Section 4.6.3 of the ADAAG and
             Section 502.4 of the 2010 ADA Standards, whose
                                       Page 8 of 15
 Case 1:19-cv-00896-ACA Document 12 Filed 08/19/19 Page 9 of 15



     resolution is readily achievable.

c.   The Plaintiff could not safely utilize the parking facility as
     there was no access aisle present in violation of Section
     4.6 of the ADAAG and Sections 208 and 502 of the 2010
     ADA Standards, whose resolution is readily achievable.
     The lack of an access aisle has caused Plaintiff anxiety and
     difficulty because she knows that should she park her
     vehicle in a space without a clearly marked access aisle,
     she runs the risk of being blocked out of her vehicle, and
     stranded at the subject location if someone parks
     immediately adjacent to her vehicle.

d.   The Plaintiff could not safely utilize the parking facility as
     there is no designated van accessible parking space present
     in violation of Section 4.6 of the ADAAG and Sections
     208, 302 and 502 of the 2010 ADA Standards, whose
     resolution is readily achievable.

             ACCESS TO GOODS AND SERVICES

e.   The Plaintiff could not use the drink dispensers
     independently because they are positioned too high for
     wheelchairs users. Violation: The operable parts of the
     drink dispensers are not at an accessible height in violation
     of Section 5.2 of the ADAAG and Sections 308 and
     904.5.1 of the 2010 ADA Standards, whose resolution is
     readily achievable.

                            RESTROOM

f.   The Plaintiff could not use the toilet safely because the
     required grab bars were not provided. Violation:
     Compliant grab bars are not provided in the restrooms in
     violation of Sections 4.16.4, 4.26 and Figure 29 of the
     ADAAG and Section 604.5.2 of the 2010 ADA Standards,
     whose resolution is readily achievable.


                              Page 9 of 15
       Case 1:19-cv-00896-ACA Document 12 Filed 08/19/19 Page 10 of 15



      g.     The Plaintiff could not use the toilet safely because it was
             mounted too far from the side wall. Violation: The toilets
             are mounted at a noncompliant distance from the wall in
             violation of Section 4.16.2 of the ADAAG and Section
             604.2 of the 2010 ADA Standards, whose resolution is
             readily achievable.

      h.     The Plaintiff could not use the toilet safely because it is a
             noncompliant toilet which sits too low to the ground.
             Violation: The toilet seat height was too low when
             measured from the floor to the seat in the lowered position
             in violation of Section 4.16.3 of the ADAAG and Section
             604.4 of the 2010 ADA Standards, whose resolution is
             readily achievable.

      i.     The Plaintiff could not flush the toilet without difficulty as
             the flush valve was not mounted on the open side of the
             toilet. Violation: The flush valve is not mounted on the
             compliant side of the toilet in violation of Section 4.16.5
             of the ADAAG and Section 604.6 of the 2010 ADA
             Standards, whose resolution is readily achievable.

                                  MAINTENANCE

      j.     The accessible features of the facility are not maintained,
             creating barriers to access for the Plaintiff, as set forth
             herein, in violation of 28 CFR §36.211.

      19.    The foregoing violations are violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.

      20.    The Plaintiff states that as soon as she encountered or observed the

architectural barriers at the subject location she had actual notice that the Defendants

                                      Page 10 of 15
       Case 1:19-cv-00896-ACA Document 12 Filed 08/19/19 Page 11 of 15



do not intend to comply with the ADA.

      21.    The discriminatory violations described in paragraph eighteen (18) are

not an exhaustive list of the Defendants’ current barriers to equal access and

violations of the ADA because Plaintiff was unable to access and assess all areas of

the subject premises due to the architectural barriers encountered. A complete list of

the subject location’s ADA violations affecting the Plaintiff as a wheelchair user,

and the remedial measures necessary to remove same, will require an on-site

inspection by Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure

34. Once the Plaintiff personally encounters discrimination, as alleged above, or

learns of discriminatory violations through expert findings of personal observation,

she has actual notice that the defendants do not intend to comply with the ADA.

      22.    Plaintiff knows it will be a futile gesture to attempt to patronize the

facility unless she is willing to endure further discrimination, therefore, Plaintiff is

deprived of the meaningful choice of freely patronizing the subject premises when

in contrast the subject premises is readily available to able bodied patrons and the

general public without disabilities.

      23.    To date, the Defendants’ barriers to access and other violations of the

ADA still exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA. Plaintiff has reasonable grounds to




                                       Page 11 of 15
       Case 1:19-cv-00896-ACA Document 12 Filed 08/19/19 Page 12 of 15



believe that she will be subjected to discrimination in violation of the ADA by

Defendants if these violations are not corrected and made compliant.

      24.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendants contribute to Plaintiff’s sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of

the goods, services, facilities, privileges, and accommodations available to able

bodied individuals of the general public.

      25.    Defendants are required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendants’ place of public

accommodation since January 26, 1992, then Defendants are required to ensure to

the maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendants’ facility were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendants’ facility must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendants have

failed to comply with this mandate.




                                      Page 12 of 15
       Case 1:19-cv-00896-ACA Document 12 Filed 08/19/19 Page 13 of 15



       26.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendants, a

remedy in equity is warranted. Furthermore, the public interest would not be

disserved by a permanent injunction. Plaintiff has been obligated to retain

undersigned counsel for the filing and prosecution of this action and is entitled to

recover attorney’s fees, costs and litigation from the Defendants pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access to

the subject premises, as provided by the ADA unless the injunctive relief requested

herein is granted.

       27.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendants to fulfill their continuing duty

to maintain the accessible features at the premises in the future as mandated by 28

CFR 36.211.

       WHEREFORE, the Plaintiff demands judgment against Defendants and

requests the following injunctive and declaratory relief:

       A.     That the Court declare that the property owned and
              administered by Defendants is violative of the ADA;

       B.     That the Court enter an Order directing Defendants to alter
                                       Page 13 of 15
Case 1:19-cv-00896-ACA Document 12 Filed 08/19/19 Page 14 of 15



      their facilities to make them accessible to and useable by
      individuals with disabilities to the full extent required by
      Title III of the ADA;

C.    That the Court enter an Order directing Defendants,
      pursuant to 28 C.F.R. §36.211, to fulfill their continuing
      duty to maintain its accessible features and equipment so
      that the facility remains accessible to and useable by
      individuals with disabilities to the full extent required by
      Title III of the ADA;

D.    That the Court enter an Order directing Defendants to
      implement and carry out effective policies, practices, and
      procedures to maintain the accessible features and
      equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
      §36.211.

E.    That the Court enter an Order directing Defendants to
      evaluate and neutralize their policies and procedures
      towards persons with disabilities for such reasonable time
      so as to allow them to undertake and complete corrective
      procedures;

F.    An award of attorneys’ fees, costs (including expert fees),
      and litigation expenses pursuant to 42 U.S.C. § 12205;

G.    An award of interest upon the original sums of said award
      of attorney’s fees, costs (including expert fees), and other
      expenses of suit; and

H.    Such other relief as the Court deems just and proper,
      and/or is allowable under Title III of the Americans with
      Disabilities Act.

Dated this the 19th day of August, 2019.

                          Respectfully submitted,
                          _/s/ Amanda H. Schafner_________
                          Amanda H. Schafner (AL 5509s54c)

                              Page 14 of 15
      Case 1:19-cv-00896-ACA Document 12 Filed 08/19/19 Page 15 of 15




OF COUNSEL:
Amanda H. Schafner
P.O. Box # 841
Birmingham, AL 35201
Telephone: (256) 490-3004
E-Mail: ahschafner.law@gmail.com


DEFENDANTS TO BE SERVED VIA US MARSHALL:

LIMBOJ, LLC
c/o Byron Tanner
413 Lorna Square
Birmingham, AL 35216

GAYNELLE PITTS
5720 Summer Place Road
Cedar Bluff, AL 35959


                       CERTIFICATE OF SERVICE

      I hereby certify that on August 19, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, and I hereby certify that I
have served the same via the CM/ECF system to the following:

     T. Kelly May
     H. Cannon Lawley
     Jeremy S. Gaddy
     CLARK MAY PRICE LAWLWY DUNCAN & PAUL, LLC
     3070 Green Valley Road
     P.O. Box 43408
     Birmingham, AL 35243
     Email: kmay@clarkmayprice.com



                                      _/s/ Amanda H. Schafner_________
                                      Attorney for Plaintiff


                                    Page 15 of 15
